Case 1:20-cv-00470-DKW-KJM Document 113 Filed 03/13/21 Page 1 of 3             PageID #:
                                  3006



                      UNITED STATES COURT OF APPEALS                         FILED
                               FOR THE NINTH CIRCUIT                         MAR 13 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
 CITY & COUNTY OF HONOLULU,                      No. 21-15313

                  Plaintiff-Appellee,            D.C. No. 1:20-cv-00163-DKW-RT
                                                 District of Hawaii,
  V.                                             Honolulu

 SUNOCO LP; et al.,                               ORDER

                  Defendants-Appellants,

 and

 DOES, 1 through 100 inclusive,

                  Defendant.


 COUNTY OF MAUI,                                 No. 21-15318

                  Plaintiff-Appellee,            D.C. No. 1:20-cv-00470-DKW-
                                                 KJM
  v.

 CHEVRON USA INC.; et al.,

                  Defendants-Appellants.


 Before: M. SMITH and BADE, Circuit Judges.

        Appellees City & County of Honolulu and County of Maui filed

 substantially similar complaints in state court against the same group of energy

 companies, alleging (among other things) concealment of the dangers of fossil



 MN/MOATT
       Case: 21-15318, 03/13/2021, ID: 12040295, DktEntry: 30, Page 1 of 3
Case 1:20-cv-00470-DKW-KJM Document 113 Filed 03/13/21 Page 2 of 3               PageID #:
                                  3007



 fuels to the climate, and asserting claims for public nuisance, private nuisance,

 strict liability failure to warn, negligent failure to warn, and trespass. In both

 matters, Appellants Chevron Corporation and Chevron U.S.A., Inc. removed the

 complaints to federal court asserting several grounds for subject-matter

 jurisdiction, including jurisdiction under the federal-officer removal statute, 28

 U.S.C. § 1442(a)(l).

       In an order filed February 12, 2021, the district court determined that it

 lacked subject-matter jurisdiction and granted Appellees' motions to remand the

 actions to state court. The district court granted a temporary stay of the remand

 order until March 15, 2021 to allow this court time to consider any further motions

 to stay. On March 8, 2021, Appellants filed emergency motions for stay pending

 appeal in case Nos. 21-15313 and 21-15318. We deny the motions.

       We conclude that Appellants have failed establish that they will suffer

 irreparable injury absent a stay of the district court's remand order. Appellants

 argue that, if the cases are remanded, the parties will be required to litigate the

 merits of Appellees' claims in state court simultaneously with these appellate

 proceedings, which will lead to increased litigation burdens and possible

 inefficiencies if this court later finds the cases were properly removed. These

 considerations, however, do not rise to the level of irreparable harm. See, e.g.,

 California ex rel. Christensen v. FTC, 549 F.2d 1321, 1323 (9th Cir. 1977)



 MN/MOATT                                   2                                       21-15313

         Case: 21-15318,
        !Case: 21-15318, 03/13/2021,
                         03/13/2021 , ID:
                                      ID: 12040295,
                                          12040295, DktEntry:
                                                    DktEntry: 30,
                                                              30, Page
                                                                  Page 2
                                                                       2 of
                                                                         of33   I
Case 1:20-cv-00470-DKW-KJM Document 113 Filed 03/13/21 Page 3 of 3             PageID #:
                                  3008



 (litigation expenses do not constitute irreparable injury). Moreover, the theoretical

 possibility that the state court could irrevocably adjudicate the parties' claims and

 defenses while these appeals are pending also falls short of meeting the demanding

 irreparable harm standard. See Doe #1 v. Trump, 957 F.3d 1050, 1062 (9th Cir.

 2020) (A stay applicant must show "that irreparable injury is likely to occur during

 the period before the appeal is decided.").

       We also conclude that Appellants have not made a sufficient showing on the

 merits considering our recent opinions rejecting the very same jurisdictional

 arguments advanced in the motions to stay. See County ofSan Mateo v. Chevron

 Corp., 960 F.3d 586 (9th Cir. 2020); City of Oakland v. BP PLC, 969 F.3d 895 (9th

 Cir. 2020).

       Accordingly, we deny Appellants' motions (Docket Entry No. 16 in 21-

 15313; Docket Entry No. 18 in 21-15318) to stay the district court's February 12,

 2021 order pending appeal.

       The previously-established briefing schedules remain in effect.




 MN/MOATT                                  3                                     2 1-15313

       Case: 21-15318,
      !Case: 21-15318, 03/13/2021,
                       03/13/2021, ID:
                                   ID: 12040295,
                                       12040295, DktEntry:
                                                 DktEntry: 30,
                                                           30, Page
                                                               Page 3
                                                                    3 of
                                                                      of 3
                                                                         3
